Per Curiam.
 The substantial question raised by the pleadings is whether the defendant company entered into an agree*173ment with the plaintiffs by which the company should be exempt from any liability for damage to the buildings and property which it let to the plaintiffs, although the damage should be occasioned by the negligence of the company, or its employees. An exemption from liability for damages in consequence of negligence as part of the consideration for such an agreement is valid in a case like this. The language of the provision set out in the plea, exempting the defendant company from claims for damages is obviously ambiguous. Clearly exemption from liability for negligence or from fire is not expressed in the provision. If it was the intention of the parties that the provision should secure to the defendant company the exemption claimed for it in this action, it should appear from the language of the provision fairly interpreted; for such immunity cannot rest upon a presumption or strained construction of the provision.
It is the opinion of the court that the language of the provision is not sufficiently specific to relieve the defendant company from liability for damages to the said buildings and personal property therein of the plaintiffs, if occasioned by the defendant company in the manner as alleged in the declaration of the plaintiffs.
The demurrer is sustained.